Citation Nr: 0517412	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-25 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury variously classified (claimed as a lower back injury).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to March 
1973 and from January 1990 to June 1991, with intervening and 
subsequent periods of active and inactive duty for training 
in the National Guard; he had service in Southwest Asia from 
January 1991 to May 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a hearing before the Board in 
November 2004.  A transcript of the hearing is associated 
with the claims file.  During the hearing, he submitted 
additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2004).


FINDINGS OF FACT

1.  The veteran injured his low back during a period of 
inactive duty for training (INACDUTRA) in August 2001.  

2.  The veteran's back injury resulted a low back 
paravertebral strain which was determined to have been 
incurred in line of duty during INACDUTRA.

3.  The veteran underwent treatment for low back symptoms for 
approximately a year after the injury and as late as February 
2003 was diagnosed with lumbosacral myofascial dysfunction 
with associated lumbar myofascial neuralgia.

4.  The veteran was disabled from a low back paravertebral 
strain which was incurred in line of duty during INACDUTRA in 
August 2001.




CONCLUSION OF LAW

A low back paravertebral strain was incurred in active 
service.  38 U.S.C.A. §§ 101(24); 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In the 
decision below, the Board has granted the veteran's claim for 
service connection for residuals of a lower back injury, 
specifically, for a low back paravertebral strain, and 
therefore the benefits sought on appeal have been granted in 
full.  Accordingly, regardless of whether the requirements of 
the VCAA have been met in this case, no harm or prejudice to 
the appellant has resulted.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 
412 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

Requirements For Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
"The term 'active military, naval, or air service' includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The advantage of certain evidentiary presumptions, provided 
by law, that assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of active or inactive 
duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. 
App. 60, 67 (1999) (citing Paulson, 7 Vet. App. at 469-70, 
for the proposition that, "if a claim relates to period of 
active duty for training, a disability must have manifested 
itself during that period; otherwise, the period does not 
qualify as active military service and claimant does not 
achieve veteran status for purposes of that claim" (emphasis 
in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 
474, 479 (1991) (Steinberg, J., concurring).  Thus, the 
evidentiary burden is on the veteran to show that he became 
disabled from an injury or disease incurred in line of duty 
during active duty for training or from an injury incurred in 
line of duty during inactive duty for training.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Factual Background

The veteran's service medical records for the periods of 
active duty are negative for complaint or finding of a low 
back disability.  A review of the veteran's National Guard 
records verifies that he sustained a line of duty injury to 
his back while on INACDUTRA status on August 18, 2001.  

VA treatment records dated in October 2001 show that the 
veteran reported injuring his lower back at drill three weeks 
prior.  Examination revealed tenderness to palpation of the 
"lower lumbar vertebral" and limitation of flexion to 40 
degrees.  The diagnosis was acute back pain.  An MRI 
(magnetic resonance imaging) of the lumbar spine in November 
2001 revealed multi-level degenerative disc disease and 
moderately-severe spinal canal stenosis.  

Thereafter, records from St. Edward Mercy Medical Center show 
continued complaints of back pain.  In December 2001, the 
veteran complained of 5/10 max pain in the lumbar spine 
region.  The diagnosis was moderate improvement in parathesis 
and pain in his left lower extremity.  In January 2002, he 
reported intermittent tingling in his right lower extremity.  
Physical therapy notes dated from  November 2001 to February 
2002 show that he had been noncompliant with his physical 
therapy schedule.  Pain clinic notes dated in March and April 
2002 reflect that the veteran received four lumbar epidural 
steroid injections which appeared to provide some relief.  

In a July 2002 statement, Dr. J. S. reported that the veteran 
had mild left lumbar radiculopathy which had improved 
markedly with medical therapy, physical therapy, and the 
interventional treatments that he had undergone.  Dr. J. S. 
noted, however, that the veteran would still be bothered by 
spine pain to some extent off and on for an indeterminate 
period of time.  

On VA examination in December 2002, the veteran reported that 
he injured his lumbar spine in August 2001 while loading a 
medical field chest.  He indicated that in November 2001 he 
underwent an MRI because of persistent low back pain, which 
revealed levels of degenerative disc disease and spinal canal 
stenosis.  He later underwent epidural steroid injection 
times two with mild relief.  He continued to complain of pain 
in his lumbar spine radiating down his left lower extremity.  
Following physical examination, the diagnosis was 
degenerative disc disease, multiple levels lumbosacral spine, 
with spinal canal stenosis.  The examiner commented that the 
significant pathology shown on the November 2001 MRI was not 
an acute event.  It took a period of time to progress to 
these levels of abnormalities.  The examiner opined that the 
August 2001 injury did not cause the amount of injury that 
was present on the MRI.  The injury the veteran had was more 
consistent with a paravertebral strain.  The examiner further 
opined that the veteran's initial injury was a strain-type 
event and did not cause the chronic changes that occurred 
several months later.  

A formal Line of Duty Determination, dated in December 2002 
after an investigation was conducted, determined that a 
paravertebral strain which resolved was incurred in line of 
duty.  Line of duty was not established for lumbar stenosis, 
degenerative joint disease, because it existed prior to his 
duty status and was not related to his duty status.  

In a report dated in February 2003, Dr. L.A. stated that the 
veteran's "National Guard duties caused an exacerbation of 
his symptoms due to his underlying pathology which, 
otherwise, would not be present unless he had been injured 
while working at the National Guard."  Dr. L.A. went on to 
state that the veteran's "injury was caused while he was 
employed with the National Guard despite any underlying 
pathology which may have been present at that time."  The 
diagnosis was lumbosacral myofascial dysfunction with 
associated lumbar myofascial neuralgia.  

Analysis

In this case, the RO denied service connection for 
degenerative disc disease of the lumbosacral spine.  The 
Board notes that, according to the opinion of the VA examiner 
in December 2002, this disease, which was first shown on the 
November 2001 MRI, takes a long time to develop and therefore 
certainly was not caused by the lifting injury in August 2001 
while the veteran was on INACDUTRA.  However, the medical 
evidence in this case reflects that the lifting injury 
resulted in a low back paravertebral strain.  Although the 
service department determined in December 2002 that this 
strain had resolved, the evidence of record shows the veteran 
underwent treatment for low back symptoms for approximately a 
year after the injury, and as late as February 2003 he was 
diagnosed with lumbosacral myofascial dysfunction with 
associated lumbar myofascial neuralgia.  Thus, the issue 
confronting the Board is whether the injury to the back in 
August 2001, even if it did not cause the degenerative disc 
disease shown on the November 2001 MRI, nevertheless resulted 
in a chronic back disability such that it can be said that 
the veteran was disabled by this injury incurred during 
INACDUTRA.

Based on the medical evidence showing continuous treatment 
for more than a year after the injury and the evidence in the 
claims file which shows no back complaints or disorders prior 
to this injury, the Board concludes that a chronic low back 
strain did result following the injury.  Whether the severity 
of that disability has continued at the same level since the 
veteran filed his claim for service connection in November 
2001 is a matter relevant to the rating that is assigned for 
the disability not to whether the disability existed for a 
sufficient period of time to determine its chronicity for 
service connection purposes.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (where a veteran appeals the initial 
rating assigned for a disability, evidence contemporaneous 
with the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ." and if 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found).  

For the reasons noted above, the Board finds that a disabling 
low back condition persisted for a long enough period of time 
following the injury in August 2001 to support a finding of 
chronicity and that, therefore, the veteran was disabled from 
a low back paravertebral strain which was incurred in line of 
duty during INACDUTRA in August 2001.  Accordingly, the 
period of INACDUTRA during which the injury occurred is 
considered active service under the law, and service 
connection must be granted for a low back paravertebral 
strain which was incurred in active service.  38 U.S.C.A. 
§§ 101(24); 1110; 38 C.F.R. §§ 3.303, 3.304; see McManaway, 
13 Vet. App. at 67.


ORDER

Entitlement to service connection for a low back 
paravertebral strain is granted.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


